Opinion by
Judge Pryor :
There is no order to be found in either record showing that Carpenter or Mrs. Musser ever paid the purchase money for the land belonging to the infants, and we cannot well see how the chancellor can order a conveyance of infant’s real estate before the payment of the purchase money, or without retaining a lien therefor.
If the deed recited the payment of the money, the purchaser might be misled, but where there is no such recital in the deed, and no order of record showing its payment, he is placed upon inquiry to ascertain whether the money has been paid or not. This payment by the purchaser, or claim of the infant, can be easily ascertained, as it must be a part of the record in which the proceedings are had. In this case the purchaser was told of the claim of the infants before the sale was made, and a deduction from the price agreed to be paid on that account. With the exercise of any sort of diligence the appellants could have known the nature of this lien, and having failed to do so, have no right to complain.
Judgment affirmed.